Citation Nr: 0210083	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  97-09 526	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White 
syndrome, claimed as heart disease, heart palpitations, 
shortness of breath, lightheadedness and numbness of the 
arms, including as part of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to May 1994.  
He was awarded the Combat Infantryman Badge (CIB) during his 
period of service.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  The Board remanded the case to the St. Petersburg, 
Florida Regional Office for additional development in May 
2000, and it was subsequently transferred to the VA Regional 
Office (RO) in Buffalo, New York, in December 2000.  At 
present, the veteran's case is once again before the Board 
for appellate review. 


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  In substance, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for benefits under the laws administered by VA.  
In pertinent part, this law redefines the obligations of VA 
with respect to the duty to assist.  The provisions of the 
VCAA apply to all claims for VA benefits, to include claims 
involving entitlement to service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA, and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  In the present case, the Board finds 
that VA's redefined duty to assist as set forth in the VCAA 
has not been fulfilled regarding the issue addressed in this 
remand.  For the below described reasons, the case is 
remanded to the RO for additional development. 

A preliminary review of the record discloses that the 
development requested by the Board's May 2000 remand appears 
to not have been accomplished.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In this regard, pursuant to a November 2000 
deferred rating decision, the veteran's representative 
submitted a note indicating that the veteran's address was 
[redacted], Buffalo, New York  [redacted].  However, all 
correspondence to the veteran dated after the November 2000 
deferred rating decision seems to be addressed to [redacted]
[redacted], Buffalo, New York [redacted].  The Board does not find any 
evidence indicating that the veteran and/or his 
representative have reported that [redacted] is the 
veteran's current address (as opposed to [redacted]).  
As such, the case must be remanded to the RO in order to 
obtain clarification as to the veteran's current address, as 
well as to fully comply with the development requested in the 
May 2000 Board remand.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In this respect, the veteran has not been given the benefits 
of a VA examination.  As indicated in the body of the May 
2000 Board remand, adjudication of the veteran's claim 
requires a medical opinion with respect to whether the 
disability is congenital or not, and if so, whether it is a 
disease or defect.  Further, even if it is a congenital 
disease, it is necessary to determine whether the disability 
was aggravated in service.

Further, the veteran has alleged that his claimed symptoms 
may be related to his service in the Gulf War.  The issue has 
not been addressed by the RO from the perspective of 38 
U.S.C.A. § 1117 (West 1991 & Supp. 2001) and 38 C.F.R. 
§ 3.317 (2001), and for due process reasons, the RO should do 
this prior to appellate review.  See also VAOPGCPREC 4-99.

Lastly, in order to ensure compliance with the requirements 
of the VCAA and that the claims file include all relevant 
medical evidence, the RO should contact the veteran and 
inquire as to all of his dates of treatment by private and VA 
health care providers since his discharge from service to the 
present.  Subsequently, the RO should assist the veteran in 
obtaining any records that he may identify as relevant to the 
claim on appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  Following a review of the November 
2000 deferred rating decision and 
response note from the veteran's 
representative described in the body of 
this remand, the RO should ascertain the 
veteran's correct and most current 
address, by contacting the veteran, his 
representative and/or any other 
appropriate individual with knowledge of 
the requested information.

2.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000 (VCAA), specifically including all 
provisions under 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)).  In 
particular, the RO should contact the 
veteran and ask him to provide a list of 
the names and addresses of all VA and 
private doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him since his discharge from 
service for the claimed Wolff- Parkinson-
White syndrome and his additional claimed 
conditions such as heart disease, heart 
palpitations, shortness of breath, 
lightheadedness and numbness of the arms.  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified.  Subsequently, the RO should 
attempt to obtain all treatment records 
(not already in the claims folder), 
incorporate them into the claims file, 
and ensure compliance with the 
notification requirements under VCAA.

3.  The veteran should be provided with a 
VA examination to determine the nature 
and extent of all pathology pertaining to 
his Wolff-Parkinson-White syndrome and 
claimed symptoms.  All necessary tests 
should be conducted and all findings 
reported in detail. The claims file 
should be reviewed prior to the 
examination, and the examination report 
should reflect that such a review was 
made.  The examiner is requested to 
proffer an opinion as to whether the 
veteran's Wolff-Parkinson-White syndrome 
is congenital.  If so, the examiner 
should state whether the veteran's Wolff- 
Parkinson-White syndrome is a congenital 
disease or a congenital defect.  If the 
examiner determines that the veteran's 
Wolff-Parkinson-White syndrome is a 
congenital disease, a further opinion 
should be rendered as to whether the 
disability increased in severity beyond 
its natural course during service.  
Reasons and bases for all conclusions 
should be provided.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for Wolff-Parkinson- 
White syndrome, claimed as heart disease, 
heart palpitations, shortness of breath, 
lightheadedness and numbness of the arms, 
including as part of an undiagnosed 
illness.  In readjudicating the veteran's 
claim, the RO must take into 
consideration the new requirements under 
VCAA, 38 U.S.C.A. § 1117 (West Supp. 
2001), and 38 C.F.R. § 3.317 (2001).  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2001) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




